Title: From James Madison to David R. Williams, 14 February 1816
From: Madison, James
To: Williams, David R.


                    
                        
                            Sir
                        
                        
                            Washington
                            Feby. 14. 1816
                        
                    
                    The enclosed report from the Secretary of War gives such information as can now be afforded, on the subject of the Resolution of the Legislature of South Carolina transmitted in your letter of the 22d of December.
                    The Magnitude of the object of the Legislature, so well enforced by your Excellencies own remarks, with the disposition heretofore manifested by Congress, justify a confidence that provisions will be continued for making the American people an armed nation, as the true security for their remaining a free and independent one. Accept Sir assurances of Great esteem.
                    
                        
                            James Madison
                        
                    
                